DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant's response filed on 10/13/2021 to the Office Action mailed on 08/18/2021 is acknowledged.
Claim Status
Claims 1-4, 6, 8-21, 24-26, 34, 38, 39, 42-45, 49, 67-72, 74, 78-82, 85-90, 95, 96, 98-101, 105, 
107, and 108 are pending. 
Claims 5, 7, 22, 23, 27-33, 35-37, 40, 41, 46-48, 50-66, 73, 75-77, 83, 84, 91-94, 97, 102-104, and 
106 are cancelled by a preliminary amendment filed on 12/16/2019.
Claims 1, 8, 9, 11-21, 24, 26, 38, 49, 67, 68, 70, 74, 78, 82, 85, 87, 95, 98-101, and 105 are 
currently amended by a preliminary amendment filed on 12/16/2019.
Claims 107 and 108 are newly added by a preliminary amendment filed on 12/16/2019.
Claims 1-4, 6, 8-21, 24-26, 34, 38, 39, 42-45, 49, 67-72, 74, 78-82, 85, 86, 95, 96, 107, and 108 
are withdrawn as being directed to a non-elected invention.
Claims 87-90, 98-101, and 105 have been examined.
Claims 87-90, 98-101, and 105 are rejected.

Election/Restrictions
Applicant's election with traverse of Group IX (claims 87-90, 98-101, and 105) in the reply filed on 10/13/2021 is acknowledged.  The traversal is on the ground(s) that the common technical feature is .  This is not found persuasive because as will be detailed below the instantly claimed radical generating catalyst is taught by the prior art.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Priority to 371 PCT/JP2018/023168 filed on 06/18/2018, which claims priority to Japanese patent applications 2017-119189 filed on 06/17/2017 and 2017-119188 filed on 06/17/2017 is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/16/2019 and 02/11/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings filed on 12/16/2019 are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 87-90, 98-101, and 105 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winterbourn et al. (Characterization of the oxidation products of the reaction between reduced glutathione and hypochlorous acid, Published 1997).
The claims are directed a drug comprising a radical generating catalyst selected from amino acid, protein, peptide, and/or phospholipid and a radical source such as a halogen oxoacid such as hypochlorous acid. The claims are further directed to the composition further comprising water and/or an organic solvent. 
Winterbourn et al. teach mixing hypochlorous acid with reduced glutathione (GSH) in a buffer (comprises water) at pH 7.4 or pH 8.5 (page 87, column 1, paragraph 4 and page 87, column 2, paragraph 1). Reduced glutathione is a peptide radical generating catalyst. With regard to the instant claim limitations that the mixture is a drug, a bacetericide, “used in vivo”, “used in a digestive organ”, and/or “a drug for use in agriculture and livestock industry” are intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Therefore, the instant claims are anticipated by the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/Primary Examiner, Art Unit 1617